VICKERY, J.
Now the question is, under the circumstances of this case, after this notice of December 11th was sent out and the contract at that time existing between Gibbons Co. and the plaintiff company, which notice was ignored by the plaintiff company, although acquiesced in by all the other subcontractors, whether, by reason of the fact of the subsequent conversation between the agent of the plaintiff company and the Gund Co., it got the impression that the plaintiff was looking to the Gibbons Co. solely for its pay, trusting it and thus misleading the Gund Co. to such an extent that it, without any knowledge or notice of any claim being made by the plaintiff company for funds in its hands that might be due the Gibbons Co., thereafter could assert a claim that, by reason of its conduct, it enabled the Gibbons Co. to draw this money and appropriate it to its own use, — I say, the question is whether, under such circumstances, the plaintiff company is entitled to a lien.
Now it seems to us that under the record in this case, after the attention had been called to the fact that the Gund Co. wanted to know the condition' of the accounts of the various subcontractors and the account that was due upon each contract, it was the duty of the subcontractors, if they wanted to hold the funds for the' payment of the account that was due such contractor, to have responded in some way to the Gund Co.’s notice, and not having done so, the Gund Co. might rely upon the fact that it trusted the contractor alone and thus enabled the Gibbons Co. to draw money which otherwise would have been held back for the payment of the subcontractor’s claim.
This theory is borne out by the conversation already alluded to that took place between these parties. Now the record is conclusive that the Gund Co. paid the entire contract price and, so far as it appears, in accordance with the contract between it and the construction company, not before it was due, not before the work was done, but in accordance with the specifications, without any knowledge or notice from the plaintiff company that it had not been *496paid, or that it expected to get paid out of the fund that was due from the realty company to the construction company.
We think the action of the plaintiff in this respect amounted to an estoppel, so that it would be inequitable, after the money had all been paid to the Gibbons Co. by the Gund Co., to again make the Gund Co. pay the same amount to the plaintiff company. Such a judgment we think would be inequitable and not warranted by the facts in this case.
We think, under all the circumstances of this case the plaintiff is not entitled to a recovery against the defendant and the enforcement of the lien, and the judgment therefore will be •for the defendant, and a decree may be drawn embodying these views.
Decree for defendant, order see journal.
(Sullivan, PJ., and Levine, J., concur.)